DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0035], line 2, “Fig. 22” should read “Fig. 21”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 13-16 and 19-20  of copending Application No. 16266761 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-10, 13-16 and 19-20 of instant application are anticipated by claim1 1-3, 6-10, 13-16 and 19-20  of copending application No. 16266761 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application No. 16266755
Copending Application No. 16266761
1. A computer-implemented training method for an L2 non-expansive neural network, the method comprising: training a neural network including: using two-sided ReLU as a non-linear function or norm-pooling as a non-linear function; and increasing a confidence gap.
1. A computer-implemented training method for an L2 non-expansive neural network, the method comprising: training a neural network including at least one of: using norm-pooling as a non-linear function; using a two-sided ReLU as a non-linear function; and increasing a confidence gap; and further training such that the network comprises a non-expansive network.
2. The method of claim 1, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer.
2. The method of claim 1, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer.
3 The method of claim 2, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
3. The method of claim 1, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
6. The method of claim 1, wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
6. The method of claim 1, wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
7. The method of claim 1, embodied in a cloud-computing environment.
7. The method of claim 1, embodied in a cloud-computing environment.
8. A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: training a neural network including: using two-sided ReLU as a non-linear function or norm-pooling as a non-linear function; and increasing a confidence gap.
8. A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: training a neural network including at least one of: using norm-pooling as a non-linear function; using a two-sided ReLU as a non-linear function; and increasing a confidence gap; and further training such that the network comprises a non-expansive network.
9. The computer program product of claim 8, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer.
9. The computer program product of claim 8, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer.
10. The computer program product of claim 8, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
10. The computer program product of claim 8, wherein the non-linear function of the two-sided RELU comprises a non-expansive and monotonically increasing scalar function.
13. The computer program product of claim 8, wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
13. The computer program product of claim 8, wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
14. A training system for an L2 non-expansive neural network, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: training a neural network including: using two-sided ReLU as a non-linear function; and increasing a confidence gap; and further training such that the network comprises a non-expansive network.
14. A training system for an L2 non-expansive neural network, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: training a neural network including at least one of: using norm-pooling as a non-linear function; using a two-sided ReLU as a non-linear function; and increasing a confidence gap; and further training such that the network comprises a non-expansive network.
15. The system of claim 14, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer.
15. The system of claim 14, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer
16. The system of claim 14, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
16. The system of claim 14, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
19. The system of claim 14, wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
19. The system of claim 14, wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
20. The system of claim 14, embodied in a cloud-computing environment.
20. The system of claim 14, embodied in a cloud-computing environment.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Only in [0037], the specification describes that “a neural network is trained including any two of controlling a Lipschitz constant, a network with two-faced RELU, a network with norm- pooling, and a loss function that grows faster than cross-entropy does”. The subject matter in claims 6, 13 and 19 is not the same the one described in [0037]. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 11-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “penalty” in claim 2 renders the claim indefinite. The term “penalty” is not defined by the claim. No special definition is provided in the specification. The specification does not provide a standard for ascertaining the requisite type, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear which kind of penalty is used and where the penalty is applied. For examination purpose examiner has interpreted “penalty” to be a kind of constraint such as weight regularization on the matrix.
The term “grows faster” in claims 6, 13 and 19 renders the claim indefinite. The term “grows faster” is not defined by the claim. No special definition is provided in the specification. The specification does not provide a standard for ascertaining the requisite type, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose examiner has interpreted “grows faster” to be faster calculation of loss function.
Claims 4, 11 and 17 recite claim limitation "the classification accuracy" in line 4, respectively. There is insufficient antecedent basis for this limitation in the claims.
Claim 5, 12, and 18 recite claim limitation "the third term" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cisse et al (Proceedings of the 34th International Conference on Machine Learning, PMLR 70:854-863, 2017) in view of Shang et al (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016), and further in view of  Wan et al (ICASSP 2018, pp. 2921- 2925).
-Regarding claim 1, Cisse discloses a computer-implemented training method (Abstract; Algorithm 1; Figures 1-4) for an L2 non-expansive neural network (Abstract, “a form of deep neural network … Lipschitz constant … constrained to be smaller than 1”; Page 1, 2nd Col., 4th paragraph, “maintaining a small Lipschitz constant (e.g.,1) at every hidden layer”; Page 2, 2nd Col., Section 3, “p-norm”; Page 4, 1st Col., Section 4.1, “2-norm”), the method comprising (Abstract; Algorithm 1; Figures 1-4): training a neural network including (Page 2, 1st Col., 2nd paragraph): using two-sided ReLU as a non-linear function (Page 4, 1st Col., 1st paragraph, “ReLu”) or norm-pooling as a non-linear function; and increasing a confidence gap.
Cisse is silent to teach two-sided ReLU and increase a confidence gap.
In the same field of endeavor, Shang teaches using two-sided ReLU as a non-linear function (Shang: Abstract, “concatenated ReLU”; Page 3, Definition 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Cisse with the teaching of Shang by using two-sided ReLU in order to preserve input distance and improve recognition performance.
Cisse in view of Shang is silent to teach increasing a confidence gap.
However, Wan is an analogous art pertinent to the problem to be solved in this application and  discloses a Confidence Network (ConfNet) which not only makes predictions on input images but also generates a confidence score that estimates the probability of correctness of each prediction (Wan: Abstract). Wan discloses increasing a confidence gap (Wan: Page 2923, 1st Col., 1st-2nd paragraphs; equation (2)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang with the teaching of  Wan by using a loss function associated with cross-entropy and confidence scores in order to increase confidence gap to enhance robustness against adversarial noises and improve recognition performance.
-Regarding claim 2, the modification further discloses wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer (Cisse: Page 4, 2nd Col. 2, Section 4.2,                         
                            
                                
                                    R
                                
                                
                                    β
                                
                            
                            (
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            )
                        
                    ).
-Regarding claim 3, Cisse in view of Shang, and further in view of Wan discloses the method of claim 2. 
Cisse is silent to teach wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
In the same field of endeavor, Shang wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (Shang: Abstract, “concatenated ReLU”; Page 3, Definition 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Cisse with the teaching of Shang by using two-sided ReLU in order to preserve input distance and improve recognition performance.
-Regarding claim 6, Cisse in view of Shang, and further in view of Wan discloses the method of claim 1. 
Cisse in view of Shang is silent to teach wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
However, Wan is an analogous art pertinent to the problem to be solved in this application and  discloses a Confidence Network (ConfNet) which not only makes predictions on input images but also generates a confidence score that estimates the probability of correctness of each prediction (Wan: Abstract). Wan discloses wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does (Wan: Page 2923, 1st Col., 1st-2nd paragraphs; equation (2)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang with the teaching of  Wan by using a loss function associated with cross-entropy and confidence scores in order to increase confidence gap to enhance robustness against adversarial noises and improve recognition performance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cisse et al (Proceedings of the 34th International Conference on Machine Learning, PMLR 70:854-863, 2017) in view of Shang et al (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016), and further in view of  Wan et al (ICASSP 2018, pp. 2921- 2925), in view of Hajime et al (WO 2020084683 A1).
-Regarding claim 7, Cisse in view of Shang, and further in view of Wan discloses the method of claim 1.
Cisse in view of Shang, and further in view of Wan is silent to teach embodied in a cloud-computing environment.
However, Hajime is an analogous art pertinent to the problem to be solved in this application and  discloses a robust learning method for neural network  based on a Lipschitz constant (Hajime: Abstract; [0020]). Hajime teaches embodied in a cloud-computing environment (Hajime: [0129], “cloud computing systems”; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang, and further in view of Wan with the teaching of Hajime by using cloud-computing environment in order to enabling convenient, on-demand network access to a shared pool of configurable computing resources.
Claims 8-10, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cisse et al (Proceedings of the 34th International Conference on Machine Learning, PMLR 70:854-863, 2017) in view of Shang et al (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016), and further in view of  Wan et al (ICASSP 2018, pp. 2921- 2925), in view of Kale et al (U.S. PG-PUB NO. 20190378037, U.S PROVISION NO. 62682100).
-Regarding claim 8, A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
Cisse discloses a computer program product for training (Abstract; Algorithm 1; Figures 1-4) for an L2 non-expansive neural network (Abstract, “a form of deep neural network … Lipschitz constant … constrained to be smaller than 1”; Page 1, 2nd Col., 4th paragraph, “maintaining a small Lipschitz constant (e.g.,1) at every hidden layer”; Page 2, 2nd Col., Section 3, “p-norm”; Page 4, 1st Col., Section 4.1, “2-norm”), training the neural network including (Abstract; Algorithm 1; Figures 1-4): using two-sided ReLU as a non-linear function (Page 4, 1st Col., 1st paragraph, “ReLu”) or norm-pooling as a non-linear function; and increasing a confidence gap.
Cisse is silent to teach two-sided ReLU and increase a confidence gap.
In the same field of endeavor, Shang teaches using two-sided ReLU as a non-linear function (Shang: Abstract, “concatenated ReLU”; Page 3, Definition 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Cisse with the teaching of Shang by using two-sided ReLU in order to preserve input distance and improve recognition performance.
Cisse in view of Shang is silent to teach increasing a confidence gap.
However, Wan is an analogous art pertinent to the problem to be solved in this application and  discloses a Confidence Network (ConfNet) which not only makes predictions on input images but also generates a confidence score that estimates the probability of correctness of each prediction (Wan: Abstract). Wan discloses increasing a confidence gap (Wan: Page 2923, 1st Col., 1st-2nd paragraphs; equation (2)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang with the teaching of  Wan by using a loss function associated with cross-entropy and confidence scores in order to increase confidence gap to enhance robustness against adversarial noises and improve recognition performance.
Cisse in view of Shang, and further in view of Wan is silent to teach comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the training of a neural network.
However, kale is an analogous art pertinent to the problem to be solved in this application and  discloses
However, Kale is an analogous art pertinent to the problem to be solved in this application and discloses a system and method for evaluating a loss function or a gradient of the loss function (Kale: Abstract; [0041]) associated with neural networks (Kale: [0081]; FIG. 1) and Lipschitz analysis (Kale: [0047]; [0050]; [0059]). Kale further teaches the system comprising (Kale: FIG. 1): a computer-readable storage medium (Kale: FIG. 1, memories, 114, 134, 154 having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the training of a neural network (Kale: FIG. 1; [0080]; [0085]; [0089]; [0095]; [0030]; [0037]; [0045]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang, and further in view of Wan with the teaching of  Kale by using a system comprising: a processor; and a memory, the memory storing instructions in order to have a real system for the implementation of a non-expansive neural network.
-Regarding claim 14, A training system for an L2 non-expansive neural network, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: 
Cisse discloses an L2 non-expansive neural network (Abstract, “a form of deep neural network … Lipschitz constant … constrained to be smaller than 1”; Page 1, 2nd Col., 4th paragraph, “maintaining a small Lipschitz constant (e.g.,1) at every hidden layer”; Page 2, 2nd Col., Section 3, “p-norm”; Page 4, 1st Col., Section 4.1, “2-norm”),  training the neural network including (Abstract; Algorithm 1; Figures 1-4): using two-sided ReLU as a non-linear function (Page 4, 1st Col., 1st paragraph, “ReLu”); and increasing a confidence gap; and further training such that the network comprises a non-expansive network (Abstract, “a form of deep neural network … Lipschitz constant … constrained to be smaller than 1”; Page 1, 2nd Col., 4th paragraph, “maintaining a small Lipschitz constant (e.g.,1) at every hidden layer”).
Cisse is silent to teach two-sided ReLU and increase a confidence gap.
In the same field of endeavor, Shang teaches using two-sided ReLU as a non-linear function (Shang: Abstract, “concatenated ReLU”; Page 3, Definition 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Cisse with the teaching of Shang by using two-sided ReLU in order to preserve input distance and improve recognition performance.
Cisse in view of Shang is silent to teach increasing a confidence gap.
However, Wan is an analogous art pertinent to the problem to be solved in this application and  discloses a Confidence Network (ConfNet) which not only makes predictions on input images but also generates a confidence score that estimates the probability of correctness of each prediction (Wan: Abstract). Wan discloses increasing a confidence gap (Wan: Page 2923, 1st Col., 1st-2nd paragraphs; equation (2)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang with the teaching of  Wan by using a loss function associated with cross-entropy and confidence scores in order to increase confidence gap to enhance robustness against adversarial noises and improve recognition performance.
Cisse in view of Shang, and further in view of Wan is silent to teach a training system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform the training of a neural network.
However, Kale is an analogous art pertinent to the problem to be solved in this application and discloses a system and method for evaluating a loss function or a gradient of the loss function (Kale: Abstract; [0041]) associated with neural networks (Kale: [0081]; FIG. 1) and Lipschitz analysis (Kale: [0047]; [0050]; [0059]). Kale further teaches the system comprising (Kale: FIG. 1): a processor; and a memory (Kale: FIG. 1, processors, 112, 132, 152; memories, 114, 134, 154), the memory storing instructions to cause the processor to perform the training of a neural network (Kale: FIG. 1; [0080]; [0085]; [0089]; [0095]; [0030]; [0037]; [0045]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang, and further in view of Wan with the teaching of  Kale by using a system comprising: a processor; and a memory, the memory storing instructions in order to have a real system for the implementation of a non-expansive neural network.
	-Regarding claims 9 and 15, Cisse in view of Shang, and further in view of Wan, in view of Kale discloses the computer program product of claim 8 and the system of claim 14 respectively.
The modification further discloses wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer (Cisse: Page 4, 2nd Col. 2, Section 4.2,                         
                            
                                
                                    R
                                
                                
                                    β
                                
                            
                            (
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            )
                        
                    ).
-Regarding claims 10 and 16, Cisse in view of Shang, and further in view of Wan, in view of Kale discloses the computer program product of claim 9 and the system of claim 15 respectively.
Cisse is silent to teach wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function.
In the same field of endeavor, Shang wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (Shang: Abstract, “concatenated ReLU”; Page 3, Definition 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Cisse with the teaching of Shang by using two-sided ReLU in order to preserve input distance and improve recognition performance.
-Regarding claims 13 and 19, Cisse in view of Shang, and further in view of Wan, in view of Kale discloses the computer program product of claim 9 and the system of claim 15 respectively.
Cisse in view of Shang is silent to teach wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does.
However, Wan is an analogous art pertinent to the problem to be solved in this application and  discloses a Confidence Network (ConfNet) which not only makes predictions on input images but also generates a confidence score that estimates the probability of correctness of each prediction (Wan: Abstract). Wan discloses wherein the confidence gap is increased via a loss function that grows faster than cross-entropy does (Wan: Page 2923, 1st Col., 1st-2nd paragraphs; equation (2)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang with the teaching of  Wan by using a loss function associated with cross-entropy and confidence scores in order to increase confidence gap to enhance robustness against adversarial noises and improve recognition performance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cisse et al (Proceedings of the 34th International Conference on Machine Learning, PMLR 70:854-863, 2017) in view of Shang et al (Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA, 2016), and further in view of  Wan et al (ICASSP 2018, pp. 2921- 2925), in view of Kale et al (U.S. PG-PUB NO. 20190378037, U.S PROVISION NO. 62682100), in view of Hajime et al (WO 2020084683 A1).
-Regarding claim 20, Cisse in view of Shang, and further in view of Wan, in view of Kale discloses the system of claim 14.
Cisse in view of Shang, and further in view of Wan, in view of Kale is silent to teach embodied in a cloud-computing environment.
However, Hajime is an analogous art pertinent to the problem to be solved in this application and  discloses a robust learning method for neural network  based on a Lipschitz constant (Hajime: Abstract; [0020]). Hajime teaches embodied in a cloud-computing environment (Hajime: [0129], “cloud computing systems”; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Cisse in view of Shang, and further in view of Wan with the teaching of Hajime by using cloud-computing environment in order to enabling convenient, on-demand network access to a shared pool of configurable computing resources.
Allowable Subject Matter
Claims 4-5, 11-12 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome all rejections in the section of “Claim Rejections - 35 USC § 112”.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664